Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2022

                                      No. 04-22-00152-CV

                          IN THE INTEREST OF Q.M.C., A CHILD

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00761
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       On March 23, 2022, we ordered appellant to file a response showing cause why this
appeal should not be dismissed for want of jurisdiction. We also suspended the deadlines in this
matter. On March 24, 2022, appellant filed a response indicating the district clerk would be
preparing a supplemental clerk’s record with a copy of the final order of termination to establish
our jurisdiction. The next day, the district clerk filed the supplemental clerk’s record.
Accordingly, because we now have jurisdiction over this matter, we reinstate the appellate
deadlines.

         At this time, the notification of late record filed by the court reporter on March 24, 2022
is pending, and the court reporter filed the reporter’s record on April 6, 2022. We therefore
grant the requested extension and deem the reporter’s record as timely filed. The appellant’s
brief is due by April 18, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court